Citation Nr: 1308607	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  11-19 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for medial meniscectomy left knee with chondromalacia, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for lateral meniscectomy of the right knee, currently evaluated as 20 percent disabling.  

3.  Entitlement to service connection for the left hip disorder, to include as secondary to the service-connected right knee disorder.  

4.  Entitlement to service connection for the low back disorder, to include as secondary to the service-connected right knee disorder.  

5.  Entitlement to service connection for a heart disorder, to include as secondary to the service-connected right knee disorder.  

6.  Entitlement to service connection for the left ankle disorder, to include as secondary to the service-connected right knee disorder.  



REPRESENTATION

Appellant represented by:	Melissa L. Uzzell, Esq. 


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel;


INTRODUCTION

The Veteran had active service from September 1972 to November 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2008 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The March 2008 rating decision denied disability ratings greater than 10 percent for the service connected right and left knee disorders, and further denied service connection for the claimed left hip and ankle disorder, heart disorder and low back disorder.  The December 2008 rating decision reiterated the denial of a disability rating greater than 10 percent for the service-connected left knee disorder as well as the denial of service connection for the low back disorder.  

During the pendency of the Veteran's appeal, and specifically in the May 2011 rating action, the Decision Review Officer (DRO) in Chicago, Illinois increased the disability evaluations for the service-connected right and left knee disorders to 20 percent disabling each, effective from July 16, 2007 (date of receipt of claim).  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  


The appeal is REMANDED to the RO and VA will notify the Veteran if further action is required.


REMAND

In the June 2011 substantive appeal, the Veteran requested a hearing at the RO in Chicago, Illinois before a VLJ prior to his claim being reviewed by the Board.  A date for the hearing was scheduled on September 19, 2012 and letters dated in August and September 2012 letter notified the Veteran of the location, date, and time of his hearing.  

In a letter dated on September 5, 2012, the Veteran's representative informed the RO that the Veteran had been very ill the past several months and was therefore unable to meaningfully assist in the preparation of his appeal.  In light of these circumstances, she asked if the Veteran's hearing could be postponed and rescheduled for a later date.  See September 2012 letter issued by Veteran's representative.  

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  The Board finds that the Veteran in the present appeal has filed a timely motion for rescheduling his Board hearing based upon good cause.  See 38 C.F.R. §§ 20.702(c).  Accordingly, the motion to reschedule the Veteran for an in-person hearing before a VLJ at the RO is granted.  A remand of the present appeal is necessary to afford the Veteran his requested hearing.




Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a hearing before a VLJ at the Chicago, Illinois RO.  The Veteran and his attorney should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


